FILED
                                NOT FOR PUBLICATION                           DEC 02 2013

                                                                          MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                                FOR THE NINTH CIRCUIT


BIAO ZHENG,                                         No. 12-73174

                 Petitioner,                        Agency No. A072-337-305

     v.
                                                    MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

                 Respondent.


                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                               Submitted November 19, 2013**

Before:         CANBY, TROTT, and THOMAS, Circuit Judges.

          Biao Zheng, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
**
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen. Avagyan v. Holder, 646 F.3d 672, 674

(9th Cir. 2011). We deny the petition for review.

      Zheng’s contentions regarding whether he received proper notice were

addressed in this court’s prior decision in Biao Zheng v. Holder, 423 Fed. Appx.

699 (9th Cir. 2011) ( hearing notice was sent by certified mail to the address last

provided by Zheng and he failed to timely inform the immigration court of his

address change).

      To the extent Zheng now contends that the agency abused its discretion in

denying his motion to reopen because he was not sufficiently apprised of the

change-of-address requirement, Zheng’s contention fails. Zheng was personally

served with an Order to Show Cause (“OSC”) and there was no statutory

requirement that the OSC be orally translated. See 8 U.S.C. § 1252b(a)(1) (1992).

      The BIA did not abuse its discretion in denying Zheng’s motion to reopen

based on changed country conditions where Zheng failed to supply any evidence of

a material change in circumstances in China. See 8 C.F.R. § 1003.2(c)(3)(ii).

      PETITION FOR REVIEW DENIED.




                                          2                                    12-73174